Exhibit 10.5

 
SBT BANCORP, INC.


SBT Bancorp, Inc. 2011 Stock Award and Option Plan


No. ________
 
INCENTIVE STOCK OPTION
 
This Agreement, is made as of the grant date indicated in Section 3 below, and
between SBT Bancorp, Inc. (the “Company”), and the undersigned individual
(the “Optionee”), pursuant to the SBT Bancorp, Inc. 2011 Stock Award and Option
Plan (the “Plan”).  (Terms not defined herein shall have the same meaning as in
the Plan.)
 
Whereas, the Optionee is a person eligible for grants of Options under the Plan,
and the Company, through the Plan’s Committee, has approved the grant of
Incentive Stock Options (“Options”) under the Plan to the Optionee.
 
Now, Therefore, in consideration of the terms and conditions of this Agreement
and pursuant to the Plan, the parties agree as follows:
 
1.
Grant of Options.  The Company hereby grants to the Optionee the right and
option to purchase from the Company, at the exercise price set forth in Section
3 below, all or any part of the aggregate number of shares of Common Stock of
the Company (the “Shares”) set forth in said Section 3.

 
2.
Terms and Conditions.  It is understood and agreed that the Option evidenced
hereby is subject to the provisions of the Plan (which are incorporated herein
by reference) and the following terms and conditions:

 
 
a.
Expiration Date:  The Option evidenced hereby shall expire on the date specified
in Section 3 below, or at such earlier date as is provided in Section 8 of the
Plan upon termination of Optionee’s employment.

 
 
b.
Exercise of Option.  The Option evidenced hereby shall be exercisable from time
to time by submitting an appropriate notice of exercise ten (10) days prior to
the date of exercise specifying the number of Shares for which the Option is
being exercised, addressed to the Company at its principal place of business

 
and either:
 
 
(i)
Cash Only Exercise — submitting the full cash purchase price of the exercised
Shares;

 
 
(ii)
Share Exercise — tendering Shares (which have been held at least six (6) months)
in an amount sufficient to provide the full cash purchase price;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
Cashless Exercise — satisfying the exercise price for the Option by having
Shares that would  otherwise have been delivered upon exercise of an Option
withheld by the Company (only with specific permission of the Committee prior to
exercise of the Option, and only to the minimum extent necessary to satisfy the
full cash purchase price), or  through an arrangement with a broker approved by
the Committee whereby payment of the full cash purchase price is accomplished
with the proceeds of Shares (also only with specific permission of the Committee
prior to exercise of the Option, and only to the minimum extent necessary to
satisfy the full cash purchase price); or

 
 
(iv)
Combination — tendering the full purchase price through a combination of (i),
(ii) and/or (iii) above.

 
 
c.
Withholding Taxes.  Without regard to the method of exercise and payment, the
Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to such exercise or a subsequent
disqualifying disposition, which payment may be made with Shares which would
otherwise be issued pursuant to the Option.

 
 
d.
Exercise Schedule.  Pursuant to Section 7(b) of the Plan and Section 18 of the
Plan with respect to changes in capital structure, the Option will become
exercisable as set forth below:

 
For the period ending:
 
Percent of grant exercisable:
                       



 
 
e.
Compliance with Laws and Regulations.  The Option evidenced hereby is subject to
restrictions imposed at any time on the exercise or delivery of Shares in
violation of the Bylaws of the Company or of any law or governmental regulation
that the Company may find to be valid and applicable.

 
 
f.
Notification of Disqualifying Dispositions.  The Optionee hereby agrees to
immediately notify the Company in writing if any Shares acquired through
exercise of the Option is sold within one (1) year of the date such Shares are
acquired or two (2) years from the date the Option is granted.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
g.
Interpretation.  Optionee hereby acknowledges that this Agreement is governed by
the Plan, a copy of which Optionee hereby acknowledges having received, and by
such administrative rules and regulations relative to the Plan and not
inconsistent therewith as may be adopted and amended from time by the Committee
(the “Rules”).  Optionee agrees to be bound by the terms and provisions of the
Plan and the Rules.

 
 
h.
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.           Option Data
 
Optionee's Name:
           
Number of Shares
     
Subject to this Option:
           
Grant Date:
           
Exercise Price Per Share:
           
Expiration Date:
     



 


 


 


 
In Witness Whereof, the Company has caused this instrument to be executed by its
authorized officer, as of the Grant Date identified in Section 3 above.
 
 

 
SBT BANCORP, INC.
       
By:
   
Name:
   
Title:
     
AGREED TO:
             
Signature of Optionee
     
Date:
   



 